Citation Nr: 9921506	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  90-45 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a gastrointestinal 
disability other than from an appendectomy scar and residuals of 
intestinal strongyloidiasis and trichuriasis.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from February 1955 to January 
1957.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision in which the regional office (RO) 
determined that the veteran had not submitted new and material 
evidence to reopen a claim of entitlement to service connection 
for a gastrointestinal disability other than the service-
connected disabilities of (1) an appendectomy scar and (2) 
residuals of intestinal strongyloidiasis and trichuriasis.  In 
the same decision, the RO also determined that the veteran had 
not submitted new and material evidence to reopen a claim for 
service connection for a neuropsychiatric disorder claimed by the 
veteran to be secondary to his service-connected gastrointestinal 
disability.  In March 1993, the Board remanded the matter to the 
RO for further development, including conduct of VA 
gastrointestinal and neuropsychiatric examinations.

In an August 1996 decision, the Board also determined that the 
veteran had not submitted new and material evidence to reopen the 
claims described above.  The veteran appealed that decision to 
the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals 
for Veterans Claims, hereinafter referred to as the Court).  In 
an October 1998 decision, the Court held that the veteran had 
abandoned his claim for service connection for a neuropsychiatric 
disorder.  The Court vacated the Board's decision on the issue of 
whether new and material evidence had been submitted to reopen 
the claim for service connection for a gastrointestinal disorder 
other than for an appendectomy scar and residuals of 
strongyloidiasis and trichuriasis.  The Court remanded that issue 
to the Board with instructions that the Board apply the correct 
standard for determining whether new and material evidence had 
been submitted in light of the decision in Hodge v. West, 155 F. 
3d 1356 (Fed. Cir. 1998).


FINDINGS OF FACT

1.  In an October 1982 decision, the Board denied service 
connection for a gastrointestinal disability other than the 
previously service-connected disabilities of an appendectomy scar 
and residuals of strongyloidiasis and trichuriasis.

2.  The evidence submitted since the October 1982 rating decision 
which is not merely cumulative of evidence already of record, 
does not bear directly and substantially on the question of 
whether the veteran's current disability from a gastrointestinal 
disorder, variously diagnosed as chronic diarrhea, lactose 
intolerance, malabsorption syndrome, and irritable bowel 
syndrome, is related to any disease or injury he incurred during 
his active military service; such evidence need not be considered 
in order to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The October 1982 Board decision, which denied entitlement to 
service connection for a gastrointestinal disorder other than 
appendectomy scar and residuals of strongyloidiasis and 
trichuriasis, is final.  38 U.S.C.A. § 7103 (West 1991 & Supp. 
1998); 38 C.F.R. § 20.1100 (1998).

2.  No new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a gastrointestinal 
disorder other than appendectomy scar and residuals of 
strongyloidiasis and trichuriasis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

In an October 1982 decision, the Board determined that service 
connection was not warranted for digestive disorders other than 
appendectomy scar and residuals of strongyloidiasis and 
trichuriasis.  That disallowance of the claim was final.  
38 U.S.C.A. § 7103 (West 1991); 38 C.F.R. § 20.1100 (1998).  The 
claim may be reopened only by the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor redundant, 
and which by itself on in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, it must 
be determined immediately upon reopening whether, based upon all 
the evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(A); and third, if 
the claim is well grounded, the merits of the claim must be 
evaluated after ensuring the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  

In determining whether the evidence presented or secured since 
the prior final disallowance of the claim is new and material, 
"the credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

When the Board disallowed the claim in its October 1982 decision, 
the evidence in the record consisted of service medical records, 
treatment records and reports of private physicians, records of 
VA and private hospitalizations, records of VA outpatient 
treatment, reports of VA examinations, and statement from the 
veteran, his wife, and persons acquainted with the veteran.

Service medical records show that the veteran was hospitalized in 
September 1955 with complaints of abdominal pain and vomiting.  
He had had a similar attack one month earlier.  Initially, the 
diagnosis was acute gastroenteritis of unknown etiology, though 
possibly parasitic.  A stool examination revealed trichuriasis 
and strongyloidiasis.  The final impression was acute 
gastroenteritis and intestinal parasitic infestation.  The 
veteran had a recurrence of abdominal pain with nausea in 
November 1955.  His symptoms were diagnosed as appendicitis.  An 
appendectomy was performed on the same day.  Hospital records 
show that he was discharged after two weeks.  Subsequently dated 
service medical records contain no indications that the veteran 
had further complaints, diagnoses, or treatment of a 
gastrointestinal disorder.  At the time of his medical 
examination for separation from service, an examiner reported 
that there had been no significant interval history since the 
veteran's hospitalization for the appendectomy.  The examiner 
indicated that the veteran's abdomen and viscera were clinically 
normal.

The veteran was granted service connection for strongyloidiasis, 
Trichuriasis, and appendectomy scar by a March 1957 rating 
decision.

The veteran was hospitalized at a VA hospital for treatment of a 
neuropsychiatric disorder in January 1967.  The hospital summary 
contains no diagnosis pertinent to the claim for a digestive 
disorder other than appendectomy scar, and residuals of 
strongyloidiasis and trichuriasis.

The veteran underwent a VA examination in March 1967.  The 
examiner reported that the veteran did not appear chronically ill 
but was obviously emotionally upset.  There was no pallor or 
icterus.  There were no stigmata of cirrhosis.  The abdomen was 
soft and depressible.  There was a well healed appendectomy scar.  
The liver and the spleen were not enlarged.  Bowel sounds were 
active.  One examiner reported a final diagnosis of history of 
parasitosis with none demonstrated currently.  A second examiner 
made similar clinical findings.  That examiner reported a 
diagnosis of no organic gastrointestinal disease found.

In a note dated in August 1967, a private physician indicated 
that the veteran's gastrointestinal disorders were related to his 
"nervous conditions."  The physician's diagnoses included 
digestive pathology secondary to depression and drug induced 
gastroenteritis (Thorazine).  In mid August 1967, the veteran was 
again hospitalized at a VA hospital for treatment of a 
neuropsychiatric disorder.  His complaints included nausea.  No 
pertinent diagnosis was reported.

The veteran testified in October 1967 that he had been ill with a 
gastrointestinal disorder since that time of his active military 
service.  His symptoms included stomach pain and diarrhea.  He 
had indigestion with certain foods.  In December 1967, an upper 
gastrointestinal radiology series was "essentially negative."

The veteran underwent another VA gastrointestinal examination in 
January 1968.  He had complaints of diffuse and ill-defined 
abdominal pain and bloating with frequent regurgitation.  He also 
reported having two to three soft bowel movements daily.    There 
was no persistent vomiting or bleeding from the gastrointestinal 
tract.  His weight had been stable.  The veteran reported that 
the symptoms had been present for many years.  On examination, 
there was no cyanosis, pallor, or jaundice.  The thyroid was not 
palpable.  The abdomen showed no abnormalities.  There was no 
palmar erythema.  There were no stigmata of liver disease.  
Testing of stools for parasites and ova was negative.  The 
pertinent diagnosis was history of parasitosis.

In April 1968, the veteran testified that during his active 
service he was taken by an ambulance to a hospital with symptoms 
of stomachache.  He also stated that he had been very nervous.  
His wife testified that they were married in 1962.  Since that 
time, the veteran had continued to have symptoms of "nerves," 
headaches, vomiting, and nausea.

In October 1968, a private physician reported that he had treated 
the veteran for many years for manifestations of a gastric 
disorder such as nausea, vomiting, and epigastric pains.  During 
more recent years, the veteran started to feel nervous, 
apprehensive, and developed schizophrenia.  In a psychiatric 
evaluation dated in November 1968, a private psychiatrist 
reported that the veteran had symptoms of insomnia, nervousness, 
and headache, as well as gastrointestinal symptoms.  The reported 
diagnosis was undifferentiated type schizophrenia.  The examiner 
commented that the veteran had been mentally ill for a long time 
and suffered from a psychophysiologic gastrointestinal reaction 
that had maturated into his present schizophrenia.

The veteran testified in July 1969 that he had a stomach disorder 
during his active service and that he continued to have 
gastrointestinal problems after his separation from service.  In 
August 1969, a VA examiner reported his belief that the veteran's 
symptoms of nausea, vomiting, loose stools, and cramping pain in 
the lower abdomen were "functional."  A sigmoidoscopy conducted 
in September 1969 revealed no abnormality.

In October 1969, the Board denied service connection for a 
psychiatric disorder which the veteran had claimed was secondary 
to his service connected disability from residuals of intestinal 
parasitosis and appendectomy.

In November 1969, the veteran submitted statements from two of 
his private physicians to the effect that his gastrointestinal 
disorders were related to his neuropsychiatric disorder.  VA 
outpatient treatment records dated from November 1970 to June 
1971 show that the veteran continued to have gastrointestinal 
symptoms and insomnia.  The reported impression in June 1971 was 
functional disorder.

In November 1971, the veteran submitted statements from the his 
wife and two acquaintances.  The statements pertained mostly to 
his claim for service connection for a psychiatric disorder.  The 
veteran's wife asserted that the veteran had a nervous disorder 
rather than a stomach disorder. 

Also in November 1971, the veteran submitted a psychiatric 
evaluation report from a private psychiatrist.  The psychiatrist 
reported that the veteran developed a psychophysiologic 
gastrointestinal reaction during his active service.  After his 
separation from service his gastrointestinal symptoms continued.  
He also developed neuropsychiatric symptoms such as confusion, 
disorientation, irritability, agressiveness, destructiveness, and 
hallucinations.  The reported diagnosis was chronic 
undifferentiated type schizophrenia.

In May 1972, the RO received a statement from one of the 
veteran's private physicians.  He reported that the veteran had 
symptoms of gastrointestinal and neurological disorders including 
frequent dyspepsia, crisis of intestinal motility, insomnia, and 
memory loss.

A note dated in February 1973 from one of the veteran's private 
physician's contains diagnoses of chronic spastic colitis, 
chronic neurosis, and frequent colic episodes with melena.

The report of an April 1973 VA examination noted that the veteran 
had been followed in the gastrointestinal clinic.  Repeated stool 
examinations, gastrointestinal radiology series, and barium 
enemas had been negative.  No organic gastrointestinal condition 
had ever been found.

In a medical certificate dated in August 1973, a surgeon reported 
that he had treated the veteran frequently since 1957 for 
depressive emotional crises and gastric colitis.  The physician 
did not assert that the disorders from which the veteran had 
current disability were incurred during his active military 
service.

A summary of a VA hospitalization from which the veteran was 
discharged in August 1974 showed that a sigmoidoscopy was 
performed.  A physical examination had been essentially negative 
except for epigastric tenderness and tenderness over the left 
lower quadrant.  The sigmoidoscopy was negative.  A barium enema 
was negative.  An upper gastrointestinal radiology series was 
normal.  A gallbladder series was also negative.  Noting the 
veteran's history and the foregoing diagnostic studies, a VA 
examiner reported a diagnosis of irritable bowel syndrome in 
September 1974.

The veteran was again hospitalized for a sigmoidoscopy in June 
1975.  His chief complaints had been diarrhea and abdominal pain 
during the preceding six years.  Serology and urology were within 
normal limits.  Stool samples were negative for ova, parasites, 
and occult blood.  An incomplete sigmoidoscopy was negative.  The 
discharge diagnoses were irritable bowel syndrome and 
neuropsychiatric condition.  When hospitalized in July 1975 for a 
varicocelectomy and spermatocelectomy, the veteran was 
transferred to a psychiatric ward with a diagnosis of hysteric 
neurosis.  While still hospitalized in August 1975, he had 
complaints of loose bowel movements.  An examiner noted an 
impression of diarrhea.  Notes made several days later contain 
diagnoses of anxiety neurosis.  During VA outpatient treatment in 
March 1976, the veteran's symptoms were diagnosed as irritable 
bowel syndrome.  The onset, according to the examiner, had been 
many years before.  During VA outpatient treatment in February 
1977, the veteran's symptoms were diagnosed as severe anxiety 
reaction and irritable colon.  The reported onset of his 
gastrointestinal symptoms had been nine to ten years before.

The veteran was hospitalized again in August 1977.  He gave a 
history of diarrhea since his active military service.  His 
current complaints were of diarrhea, abdominal pain, flatulence, 
foul smelling stools, and occasional nausea.  A barium enema 
showed edema of the rectosigmoid mucosa.  A gastroscopic 
examination was within normal limits.  A biopsy was insufficient 
for a diagnosis.  Duodenal cytology was negative for malignant 
cells.  Feces were negative for ova and parasites.  A small bowel 
series showed flocculation at the level of the jejunum suggestive 
of hypersecretion.  Initially, a xylose absorption test was low, 
but a subsequent test was normal.  A lactose tolerance test 
showed lactose intolerance.  The discharge diagnoses were chronic 
diarrhea and lactose intolerance.

A treatment note associated with the veteran's hospitalization in 
May 1978 contains a diagnosis of malabsorption syndrome.  A 
duodenal biopsy showed chronic duodenitis with slight villi 
atrophy.  The note does not indicate the onset of the disorder or 
otherwise relate the disorder to the veteran's active military 
service.

A report of a VA examination dated in November 1980 notes the 
various diagnoses of the veteran's symptoms, including irritable 
bowel syndrome, lactose intolerance, and malabsorption syndrome.  
Also noted was a biopsy which showed duodenitis.  The veteran's 
current complaints were of abdominal pain and diarrhea with six 
to seven bowel movements per day.  All objective findings were 
normal except that the veteran had epigastric tenderness.  There 
were no palpable masses of spasms.  There was no 
hepatosplenomegaly.  Serology, urology, and other laboratory data 
were normal.  Stools were negative for parasites.  
Gastrointestinal and small bowel radiology series were consistent 
with malabsorption syndrome.  Xylose tolerance was normal.  The 
reported diagnosis was malabsorption syndrome.

A VA hospital summary indicates that the veteran was hospitalized 
from late February to mid April 1980 for treatment of 
neuropsychiatric symptoms.  The summary contains a diagnosis of 
malabsorption syndrome.

The testimony presented to the Board in May 1982 was not 
probative of the question of service connection for a 
gastrointestinal disorder other than residuals of appendectomy, 
strongyloidiasis, and Trichuriasis.

In an October 1982 decision, the Board denied service connection 
for gastrointestinal disorder manifested by diarrhea, lactose 
intolerance, and irritable bowel syndrome.  The Board reasoned 
that veteran's in-service gastrointestinal disorders were acute 
and transitory and resolved without clinically demonstrable 
residuals.

The evidence received since the Board's October 1982 decision 
consists of statements from the veteran and his wife, statements 
from private physicians, records of VA outpatient treatment, 
records of a VA hospitalization, and reports of VA examinations.

VA outpatient treatment records show that the veteran has 
continued to have complaints of gastrointestinal symptoms such as 
abdominal pain and diarrhea.  A treatment note dated in December 
1984 contains a diagnosis of irritable colon.  A March 1988 
colonoscopy was normal except for granularity of the rectum.  
Radiological studies in March 1988 showed loss of the normal 
mucosal folds in the terminal ileum.  Biopsy reports dated in 
April 1988 contain impressions of mild chronic inflammation of 
the jejunum, chronic inflammation of the rectum, and nonspecific 
proctitis.  A treatment note dated in May 1988 contains a 
diagnosis of malabsorption.

The veteran was hospitalized at a VA medical center in August 
1988 with complaints of chronic diarrhea.  A colonoscopy was 
normal.  A biopsy of the terminal ileum was interpreted to show 
mild chronic ileitis.

More recently dated VA outpatient treatment notes also show that 
the veteran has continued to have complaints of gastrointestinal 
symptoms such as abdominal pain and diarrhea.  Such records 
contain diagnoses of malabsorption and irritable bowel syndrome.  
None of the VA outpatient treatment records suggest that the 
veteran's current gastrointestinal disability was incurred during 
his active military service or is otherwise related to any 
disease or injury he incurred during such service.

The claims folder contains several reports concerning the veteran 
which were written by private physicians.  In a psychiatric 
evaluation dated in January 1989, a private psychiatrist noted 
that the veteran had developed an intestinal disease while in the 
Army.  His current symptoms included diarrhea, epigastric pain, 
and rectal pain.  The psychiatrist asserted that the veteran's 
intestinal disorder provoked psychiatric symptomatology which was 
insidious in its beginning but was currently full blown.  The 
psychiatrist concluded his report with an opinion that the 
veteran developed a "mental condition due to his intestinal 
condition."  The same psychiatrist expressed the same opinion in 
a report of a psychological evaluation dated in June 1993.  In a 
report also dated in June 1993, a private physician reported that 
he had first evaluated the veteran for complaints of diarrhea in 
1986.  The physician diagnosed chronic irritable bowel syndrome, 
lactose intolerance, and malabsorption syndrome.  The physician 
commented that he had not evaluated the veteran since 1986.

The veteran and his wife have submitted numerous written 
statements since the Board's October 1982 decision.  Many of such 
statements contain assertions that the veteran's current 
disability from gastrointestinal disorders was incurred during 
his active military service or resulted from the parasitosis he 
incurred during such service.  The more recently dated statements 
contain assertions that the veteran's gastrointestinal disorders 
caused his neuropsychiatric disorder.

The veteran underwent a VA gastrointestinal examination in 
December 1994.  It is apparent from the report of that 
examination that the examiner had reviewed the veteran's claims 
folder, as he referred to the veteran's service-connected 
parasitosis.  The examiner also noted that the veteran began to 
develop the diarrheic symptoms some thirty years before the 
current examination.  The examiner continued by noting that 
during all those years, the veteran's gastrointestinal disorder 
was variously diagnosed as lactose intolerance and malabsorption 
syndrome.  Further, he noted that initially, radiology studies of 
the small bowel identified some mild abnormality.  However, later 
studies were normal, as were barium enemas and abdominal 
sonograms.  On examination, the veteran's abdomen and viscera 
were normal except for periumbilical tenderness.  The examiner 
reported a diagnosis of irritable bowel syndrome.  The examiner 
noted that the veteran's intestinal parasitosis may have focused 
his attention on his lower gastrointestinal tract, thus 
facilitating the presentation of his irritable bowel syndrome.  
In an addendum to his report, the examiner expressed the opinion 
that the veteran's irritable bowel syndrome was not the result 
nor the progression of an acute intestinal parasitosis treated 
many years ago.

Along with a statement submitted in August 1995, the veteran 
submitted copies of some of the documents discussed above.  He 
also submitted laboratory results of a xylose absorption test and 
of a rectal biopsy.  Such test results did not contain any 
probative information concerning the onset or etiology of the 
veteran's current disability from a gastrointestinal disorder.

Most of the evidence submitted since the Board's October 1982 
disallowance of the claim is new in the sense that it was not 
previously considered by agency decisionmakers and is not merely 
cumulative of evidence already of record.  The Board has 
thoroughly reviewed such evidence and finds that it does not bear 
directly and substantially on the question of whether the 
veteran's gastrointestinal disorder was incurred during his 
active service or is somehow related to a disease or injury 
incurred during such service.  The veteran's own assertions and 
those of his wife are afforded no probative weight in the absence 
of evidence that they have the expertise to render opinions about 
the etiology of his gastrointestinal disorder, now diagnosed as 
irritable bowel syndrome.

The veteran and his wife have contended that there is inherent 
inconsistency in the opinions expressed by the examiner who 
conducted the most recent VA gastrointestinal examination.  In 
particular, they argue that the following statements in the 
original report and the addendum are inconsistent.

From the December 1994 examination report:

Intestinal parasitosis present many years 
ago (Strongyloides and Trichuris) may have 
focused this patient's attention to his 
lower GI tract, and in that way helped to 
facilitate the presentation of his 
irritable bowel syndrome initial 
symptomatology.  From my review of the 
record, this functional diagnosis was 
documented as early back in 1980.

From the June 1995 addendum:

Irritable bowel syndrome is not the result 
nor the progression of an acute intestinal 
parasitosis treated many years ago.

The claimant has argued that the first of the foregoing 
statements is evidence of a nexus between the veteran's current 
disability from irritable bowel syndrome and the in-service 
parasitosis, while the second statement indicates that there is 
no nexus.  The Board finds no inconsistency in the two 
statements.  The first statement observes that the veteran may 
have been predisposed to focus on his gastrointestinal system by 
the parasite infections, which are service-connected; thus 
focused, the first subjective evidence of his irritable bowel 
syndrome was more easily exhibited.  This statement, however, 
clearly characterizes the irritable bowel syndrome as 
"functional", that is, a disturbance of function with no 
organic cause.  See Dorland's Illustrated Medical Dictionary 530 
(26th ed. 1981).  It is, therefore, clearly consistent with the 
second statement, which plainly indicates that the in-service 
parasite infections did not cause, or progress to become, 
irritable bowel syndrome.

The Motion for Remand submitted to the Court also contains the 
argument that the report of the December 1994 VA examination (and 
the June 1995 addendum) did not fulfill the requirements of the 
Board's March 1993 remand.  The Board disagrees.  The purpose of 
the remand was to determine the nature and etiology of the 
veteran's current gastrointestinal disorder.  This was 
accomplished.  The current disorder was identified as irritable 
bowel syndrome.  The examiner described the etiology of the 
disorder as functional.  By describing the veteran's 
gastrointestinal disorder as functional, the examiner indicated 
that the etiology of the disorder was not related to any organic 
cause.  He repeated that opinion in his June 1995 addendum.  
Reports of special studies already of record were used by the 
examiner.  Clinical findings were reported in detail.  And the 
claims folder was clearly available to the examiner for use in 
completing the report, as it makes reference to information 
contained in the claims folder.

In summary, the new evidence submitted since the Board's October 
1982 disallowance of the claim for service connection for 
gastrointestinal disorders other than appendectomy scar, 
strongyloidiasis, and trichuriasis does not show any connection 
between such other disorders and any disease or injury the 
veteran incurred during his active military service.  The Board 
concludes that the veteran has not submitted new and material 
evidence to reopen the claim.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a claimant of 
the new and material evidence needed to complete his claim.  
Graves v. Brown, 8 Vet. App. 522, 525 (1995).  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).  Here, the RO fulfilled its obligation 
under section 5103(a) in its rating decision and statement of the 
case, which informed the veteran of the reasons his claim had 
been denied.  Also, by this decision, the Board informs the 
appellant of the type of new and material evidence needed to 
reopen his claim.  Specifically, the veteran should submit 
competent medical evidence to show that his current disability 
from a gastrointestinal disorder, diagnosed as irritable bowel 
syndrome, is related etiologically to a disease or injury he 
incurred during his active military service.  I also note that, 
unlike Graves, the appellant in this case has not put VA on 
notice of the existence of specific evidence that may be both new 
and material, and sufficient to reopen his claim for service 
connection.


ORDER

The claim for service connection for gastrointestinal disorders 
other than appendectomy scar and residuals of strongyloidiasis 
and trichuriasis, variously diagnosed as chronic diarrhea, 
lactose intolerance, malabsorption syndrome, and irritable bowel 
syndrome, is not reopened.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

